MEMORANDUM **
Jerry Czajkowski appeals pro se from the district court’s judgment dismissing his diversity action alleging breach of contract in connection with his ownership of preferred stock. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir.2005), and we affirm.
*742The district court properly dismissed the action because Czajkowski’s prior federal action against defendant’s predecessor involved the same cause of action and resulted in a final judgment on the merits. See id. at 987-88 (discussing elements of res judicata); McClain v. Apodaca, 793 F.2d 1031, 1033-34 (9th Cir.1986) (noting that a plaintiff cannot avoid the res judica-ta effect of a prior judgment by pleading a new legal theory).
Czajkowski’s remaining contentions are unpersuasive.
Appellee’s Motion for Frivolous Appeal Determination and Sanctions Under Federal Rule of Appellate Procedure 38 is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.